Order filed, August 3, 2012.




                                          In The

                       Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00474-CV
                                    ____________

   HARRIS COUNTY SHERIFF'S CIVIL SERVICE COMMISSION, Appellant

                                             V.

                              LOUIS GUTHRIE, Appellee


                       On Appeal from the 295th District Court
                                Harris County, Texas
                         Trial Court Cause No. 2010-35811


                                         ORDER

       The reporter’s record in this case was due July 2, 2012. See Tex. R. App. P. 35.1.
On July 2, 2012, this court granted the court reporters request for extension of time to file
the record until August 1, 2012. To date, the record has not been filed with the court.
Because the reporter’s record was not filed within the time prescribed in the first request,
the court GRANTS your second request and issues the following order.

       We order Kimberly Kidd, the official court reporter, to file the record in this
appeal on or before August 31, 2012. No further extension will be entertained absent
exceptional circumstances. The trial and appellate courts are jointly responsible for
ensuring that the appellate record is timely filed. See Tex. R. App. P. 35.3(c). If
Kimberly Kidd does not timely file the record as ordered, the Court may issue an order
directing the trial court to conduct a hearing to determine the reason for the failure to file
the record.



                                       PER CURIAM